Citation Nr: 1821501	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  12-11 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, and anxiety.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. M. Stedman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1977, September 1977 to September 1981, and November 1982 to November 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
 
In February 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.
 
In April 2016, the Board remanded this matter for further development.  That development having been completed, this matter has returned to the Board for further appellate review.

In a July 2016 rating decision, the RO granted service connection for tinnitus.  As this represents a full grant of the benefits sought, that issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's claims must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide his claims so he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  
 
Following the April 2016 Board remand, an addendum opinion was obtained to address the etiology of the Veteran's bipolar disorder.  After reviewing the claims file, the June 2016 examiner stated that the Veteran did not meet the criteria for bipolar disorder at the time of the May 2011 VA examination.  See June 2016 C&P Examination Note.  

The Board notes that the Veteran has been diagnosed with bipolar disorder during the pendency of his claim.  Accordingly, an addendum medical opinion must be obtained with respect to the Veteran's claim for an acquired psychiatric disorder, as set forth below.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim). 

Additionally, a remand is required to obtain records pursuant to the April 2016 remand directives.  In this regard, the April 2016 remand, in pertinent part, directed the RO to obtain the Veteran's complete service treatment records (STRs) for all periods of his active duty service.  To date, the earliest STRs associated with the claims file are from the Veteran's second period of active duty.  There are no records from the Veteran's first period of active duty, February 1975 to February 1977.  Also, in May 2016, the RO wrote to the Veteran and asked him to provide releases for his private treatment records, but he did not respond.  As the case must be remanded, the Veteran should be provided an additional opportunity to comply with the RO's request.  

Finally, the Board notes that the Veteran was scheduled for a VA examination to address the etiology of his sleep apnea.  However, the Veteran failed to appear for the scheduled examination.  See July 2016 Email Correspondence.  As this matter is being remanded, the Veteran should be provided an additional opportunity to undergo a VA examination.  

The Veteran is advised that a claimant's cooperation is essential to the development of his claim, and any failure to provide requested information or participate in a VA examination may result in a negative adjudication of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records for his period of service from February 1975 to February 1977.  Also, for all three periods of service, a specific request should be made for any clinical records.

All correspondence related to obtaining the additional service treatment records must be documented in writing and associated with the claims file.  

Should it be determined that the Veteran's service treatment records are unavailable or do not exist and further attempts to obtain the records would be futile, this finding must be documented in the claims file by a formal finding of unavailability with notification to the Veteran pursuant to 38 C.F.R. § 3.159(e).  The formal finding of unavailability must be associated with the claims file.

2.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Maitland; Dr. Price in Kingsland, Georgia, dated in the 1990s; Dr. Poroski; and Dr. Borodsky in Tallahassee, Florida.

3.  Thereafter, arrange for a VA psychiatrist or psychologist (other than the examiner that provided the opinion in June 2016) to review the Veteran's file.  The Veteran should not be scheduled for an examination unless deemed necessary by the VA medical professional rendering an opinion on this claim.  The entire claims file must be reviewed by the examiner in conjunction with the opinion.  The examiner should confirm in the examination report that he or she has reviewed the folder in conjunction with the supplemental opinion.

The examiner should provide an opinion as whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disorder that has been present since November 2010, to include bipolar disorder, anxiety, and depression, had its clinical onset during active service or is related to any incident of service.  

In providing the opinion, the examiner should acknowledge the service treatment records showing a hospitalization from June to July 1983 with an assessment of atypical psychosis with depressive manifestations with interpersonal withdrawal and suicidal acting out with depersonalization and alcohol, episodic, chronic; as well as the subsequent hospitalization from March to April 1984.

In providing this opinion, the examiner is advised that for VA compensation purposes a current diagnosis includes any diagnosis since the claim was filed.  In this case, the claim was filed November 2010 and all DSM-IV and V Axis I psychiatric diagnoses since then must be considered, even if they later resolve during the appeal period.  

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

4.  Schedule the Veteran for an appropriate VA examination to determine the etiology of his sleep apnea.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination/opinion.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea had its clinical onset during active service or is related to any incident in service.

A supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.

5.  Finally, after completing any other development that may be indicated, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

